REQUESTED BY: Dear Senator Beutler:
This is in response to your letter of February 5, 1980. In that letter you ask if your amendment to LB 44 of the Eighty-sixth Legislative Session, which is quoted below, deletes the matter we found unconstitutional in our opinion to you on May 4, 1979:
   "For any tax year commencing on or after January 1, 1980, there shall be allowed a food sales tax credit of twenty-eight dollars. For each year thereafter the Tax Commissioner shall adjust the previous year's credit by a percentage equal to the percentage change from July 1 of the previous year to July 1 of the current year in the Food at Home computation of Consumer Prices published by the federal government in its Economic Indicators prepared for the Joint Economic Committee by the Council of Economic Advisers."
In our opinion to you on May 4, 1979, we advised you that a previous proposed amendment to LB 44 was unconstitutional because it reposed an absolute, unregulated and undefined discretion in the State Tax Commissioner. Your proposed amendment, which is quoted above, deletes that matter. Therefore, subject to the limitations stated in our opinion to you on May 4, 1979, we are of the opinion that the proposed amendment quoted above is constitutional.